NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JAMES McCLOUD,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-592
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See McCloud v. State, 225 So. 3d 815 (Fla. 2d DCA 2017)

(table decision); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Fitzpatrick v.

State, 868 So. 2d 615 (Fla. 2d DCA 2004).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.